DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "each" in 9.  There is insufficient antecedent basis for this limitation in the claim. This should state, “each of the second plurality of contacts…”
Claim 5 recites the limitation “each" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should state, “each of the first sensor contact and the second sensor contact…”
Claim 7 recites the limitation "each" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should state, “each of the first battery contact and the second battery contact…”
Claim 21 recites the limitation "the securement feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "each" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This should state, “each of the fourth plurality of contacts…”
Claim 25 recites the limitation "each" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should state, “each of the first battery contact and second battery contact…”
Claims 2-26 incorporate the indefinite subject matter of claim 1 therein and are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brister (US 20060020186 A1 - cited by applicant) in view of Bohm (US 20120078071 A1 - cited by applicant).
Regarding claim 1, Brister teaches an analyte sensor system, comprising (Paragraph [0005]): a base configured to attach to a skin of a host (Paragraph [0087] and Fig. 3, element 14), the base comprising: an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Paragraph [0005] and Fig. 3, element 32); a battery (Paragraph [0233]); and a first plurality of contacts (Paragraph [0089] and Fig. 1, element 28 - Fig. 1 is the same embodiment as Fig. 3); a sensor electronics module configured to releasably couple to the base (Paragraph [0005] and Fig. 3, element 16), the sensor electronics module comprising: a second plurality of contacts (Paragraphs [0092] and [0108]), each configured to make electrical contact with a respective one of the first plurality of contacts (Paragraph [0092] and [0108]); and a wireless transceiver configured to transmit a wireless signal based at least in part on the sensor signal (Paragraph [0235]); and a first sealing member configured to provide a seal around the first and second plurality of contacts within a first cavity (Paragraph [0102]). 
Brister fails to teach the base comprising a battery. Bohm teaches a base comprising a battery (Paragraph [0224] of Bohm). It would have been obvious to one of ordinary skill in the before the effective filing date to have modified the analyte sensor system of Brister to have its battery in the base, as taught by Bohm, since it would merely be the simple substitution of one known configuration (a battery in a base) for another (a battery in a sensor electronics module) to obtain predictable results (providing power to the sensor electronics module).
Regarding claim 2, Brister teaches the base is disposable (Paragraph [0193]). 
Regarding claim 3, Brister teaches the sensor electronics module is reusable (Paragraph [0108]).
Regarding claim 4, Brister teaches the battery is configured to provide power to the analyte sensor and to the sensor electronics module (Paragraphs [0233] and [0226]). 
Regarding claim 5, Brister teaches the first plurality of contacts comprises a first sensor contact and a second sensor contact, each configured to be electrically coupled to a respective terminal of the analyte sensor (Paragraph [0092]).
Regarding claim 6, Brister teaches the second plurality of contacts comprises a first signal contact configured to make electrical contact with the first sensor contact and a second signal contact configured to make electrical contact with the second sensor contact (Paragraph [0092]).
Regarding claim 7, Brister in view of Bohm teach the first plurality of contacts further comprises a first battery contact and a second battery contact, each configured to be electrically coupled to a respective terminal of the battery (Paragraph [0233] of Brister). It would have been obvious that in order for the battery, which is in the base, to provide power to the sensor electronics module, there would need to be a first battery contact electrically coupled to either a 
Regarding claim 8, Brister in view of Bohm teaches the second plurality of contacts further comprises a first power contact configured to make electrical contact with the first battery contact and a second power contact configured to make electrical contact with the second battery contact (Paragraph [0233] of Brister). In order for the sensor electronics module to receive the power from the AAA batteries in the base, there would need to be an electrical coupling between a first power contact of the sensor electronics module and the first battery contact of the base, and between a second power contact of the sensor electronics module and the second battery contact of the base.
Regarding claim 9, Brister teaches the first and second signal contacts are configured to receive the sensor signal via the first and second sensor contacts and the first and second power contacts are configured to receive power from the battery (Paragraphs [0092] and [0233]).

    PNG
    media_image1.png
    601
    1484
    media_image1.png
    Greyscale

Regarding claim 10, Brister teaches the base further comprising a first retaining member and a second retaining member (Refer to Fig. 12C of Brister above); and the sensor electronics module further comprises a securement feature configured to mate with the first retaining  
Regarding claim 11, Brister teaches the second retaining member is frangible and configured to be separable from the base (Paragraphs [0005] and [0213] - With enough force, the second retaining member is separable from the base.). 
Regarding claim 17, Brister in view of Bohm teach a base comprising a first plurality of conductive traces configured to couple at least some of a first plurality of contacts to one of an analyte sensor and a battery (Paragraphs [0089] and [0105] of Brister - The first plurality of contacts which are located in the base, comprise a conductive elastomeric material which allows the first plurality of contacts to couple to the sensor and the electronics system which is electrically coupled to the battery). 
Regarding claim 18, Brister teaches the first sealing member extending over the first plurality of conductive traces, thereby sealing the first plurality of conductive traces from moisture ingress (Paragraphs [0102]-[0103]).
Regarding claim 19, Brister in view Bohm fails to teach the first sealing member extends over the battery, thereby sealing the battery from moisture ingress. Bohm further teaches a first sealing member extends over a battery, thereby sealing the battery from moisture ingress (Paragraph [0253] of Bohm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brister in view of Bohm to have the first sealing member extending over the battery as taught by Bohm, in order to allow waterproof operation (Paragraph [0253] of Bohm).
Regarding claim 20, Brister teaches at least some of the second plurality of contacts are in direct electrical contact with the analyte sensor or the battery (Paragraph [0092]). The analyte sensor, element 32, runs straight through the first plurality of contacts, element 28, as seen in Fig. 12C of Brister. Because the second plurality of contacts are in direct electrical contact with the first plurality of contacts, they will be in direct electrical contact with the analyte sensor as well.
[AltContent: arc][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    239
    587
    media_image2.png
    Greyscale
                  
Regarding claim 21, Brister teaches the second plurality of contacts are disposed on the securement feature (The entire bottom surface of the sensor electronics module is the securement feature (yellow line), and the circles shown in Fig. 12C are where the second plurality of contacts are disposed on the securement feature.).
Regarding claim 22, Brister teaches the second plurality of contacts comprise at least one signal contact configured to electrically connect with the analyte sensor and at least one power contact configured to electrically connect with the battery (Paragraphs [0092] and [0233]).
Regarding claim 23, Brister teaches the second plurality of contacts comprise at least two signal contacts configured to electrically connect with the analyte sensor and at least two power contacts configured to electrically connect with the battery (Paragraphs [0092] and [0233]).
Regarding claim 24, Brister in view of Bohm teach the base further comprising a third plurality of contacts (Paragraph [0233] – the third plurality of contacts are the plurality of batteries.); the sensor electronics module further comprising a fourth plurality of contacts, each configured to make electrical contact with a respective one of the third plurality of contacts (Paragraph [0233] – the fourth plurality of contacts are the terminals to the plurality of batteries. Brister in view of Bohm, as used in claim 1, fail to teach the system further comprises a second sealing member configured to provide a continuous seal around the third and fourth plurality of contacts within a second cavity. 
Bohm further teaches a system further comprising a second sealing member configured to provide a continuous seal around a third and fourth plurality of contacts within a second cavity (Paragraph [0253]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Brister to have a second sealing member configured to provide a seal around the third and fourth plurality of contacts within a second cavity as taught by Bohm, in order to allow proper waterproof operation (Paragraph [0253] of Bohm).
Regarding claim 25, Brister in view of Bohm teach the third plurality of contacts comprises a first battery contact and a second battery contact, each configured to be electrically coupled to a respective terminal of the battery (Paragraph [0233]). It would have been obvious that in order for the battery, which is in the base, to provide power to the sensor electronics module, there would need to be a first battery contact electrically coupled to either a positive or negative terminal of the battery, and a second battery contact electrically coupled to the other of the positive or negative terminal of the battery. 
Regarding claim 26, Brister in view of Bohm teach the fourth plurality of contacts comprises a first power contact configured to make electrical contact with the first battery .
Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brister (US 20060020186 A1) in view of Bohm (US 20120078071 A1) as applied to claim 1 above,  further in view of Depa (WO 2017127349 A1).
Regarding claim 12, Brister in view of Bohm teach claim 1 as discussed above, but fail to teach a base further comprising a cover configured to secure to the base and configured to secure a battery within the base. Depa teaches a cover configured to secure to a base and configured to secure a battery within the base (Page 6, lines 1-5 and Fig. 2C, elements 37(battery compartment) and 38 (battery cover) of Depa). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Brister in view of Bohm to have a base further comprising a cover configured to secure to the base and configured to secure a battery within the base, as taught by Depa, in order for the battery to stay in place (Page 6, lines 1-5 of Depa). 
Regarding claim 14, as modified by Depa, Brister in view of Bohm teach a cover comprising a recess configured to receive a battery (Page 6, lines 1-5 and Feb. 2C, element 38 of Depa). 
Regarding claim 15, Brister in view of Bohm fail to teach the cover being configured to be disposed between the base and the sensor electronics module. Brister in view of Bohm, 
Regarding claim 16, in the combination of Brister in view of Bohm, further in view of Depa, when rotating Figure 12C of Brister 180 degrees, the cover is on the bottom of the base. Therefore, Brister in view of Bohm, further in view of Depa teach the cover being configured to secure to a bottom of the base.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brister (US 20060020186 A1) in view of Bohm (US 20120078071 A1) and Depa (WO 2017127349 A1), as applied to claim 12 above, further in view of Maggert (US 20100330935 A1 – cited by applicant).
Regarding claim 13, Brister in view of Bohm and Depa teach claim 12 as discussed above, but fail to teach the cover comprising a first plurality of conductive traces configured to couple at least some of the first plurality of contacts to one of the analyte sensor and the battery. Maggert teaches a cover comprises a first plurality of conductive traces configured to couple at least some of a first plurality of contacts to one of an analyte sensor and a battery (Paragraph [0024] of Maggert). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Brister in view of Bohm and Depa, to have the cover comprising a first plurality of conductive traces configured to couple at least some of the first .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 5-8 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12 and 19-24 of copending Application No. 16/403,357 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/403,357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other the claim of the copending Application is narrower in scope than the claim of the current invention, and encompasses all of the subject matter recited in the current claim. Therefore, any reference meeting the requirements set forth in claim 5 of the copending Application would also meet the limitations set forth in claim 1 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of copending Application No. 16/403,357 in view of Brister (US 20060020186 A1). The claims of the copending Application disclose all of the elements of the claims of the current invention, with the exception of the recited first sealing member 
Therefore, any reference meeting the requirements set forth in claims 1 and 6-11 of the copending Application, as modified by Brister, would also meet the requirements set forth in claims 1-7 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/ETSUB D BERHANU/Primary Examiner, Art Unit 3791